Citation Nr: 1523116	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-46 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lumbar disc disease.  


REPRESENTATION

Veteran represented by: 	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2015, the Veteran testified at a Board hearing at the RO before the undersigned by video conference.  A transcript of that proceeding is of record and has been associated with the claims file.  

In January 2015, the Veteran perfected an appeal as to the issue stated in the statement of the case as "Whether new and material evidence has been submitted to reopen the claim for service connection for degenerative disc disease to inlcude [sic] radiculopathy."  Given the procedural history, that radiculopathy and disc disease can be separate disabilities, and that the claim for service connection for left lower extremity radiculopathy was already in appellate status, the Board has recharacterized the issues as reflected on the title page.  

The issues of entitlement to service connection for left and right lower extremity radiculopathy and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lumbar disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran sustained a shoulder injury while in service.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claim.  VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify with regard to the issue of entitlement to service connection for a bilateral shoulder disability was satisfied by a letter sent to the Veteran in February 2010.  In a March 2010 response to that letter, the Veteran indicated that he had no further records to submit.  The claim was last adjudicated in January 2014.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in February 2015.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Although an examination or an opinion was not obtained in connection with the claim for entitlement to service connection for a bilateral shoulder disability, the Board finds that VA is not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A.

In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal relationship between the claimed disability and his active service, or indeed that the claimed injury in service actually occurred.  There is no evidence of an event, injury, or disease in service with respect to this claim other than the Veteran's lay statements, which, as will be discussed below, the Board does not find credible.  Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010).  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Analysis

The Veteran asserts that he injured his shoulders while carrying heavy objects on duty in Fort Carson, Colorado, that the effects of that injury lay dormant until 2010, and that they have persisted since 2010.  

The only evidence in favor of the Veteran's claim of an injury in service consists of his own statements.  The Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran does not allege that his injury had its onset during or was aggravated by combat, the Board need not take his lay statements alone as sufficient proof of an in-service injury.  38 U.S.C.A. § 1154(b) (West 2014).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The passage of many years between service discharge and medical documentation of a claimed disability is also evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Despite the Veteran's testimony that he sought or received treatment for a shoulder injury in service, the Veteran's service treatment records are silent as to any shoulder injury.  In a February 1984 report of his medical history in connection with his separation from service, although the Veteran noted several conditions, he denied ever having had shoulder pain.  According to the Veteran's own account, he experienced no shoulder symptoms from the end of his active service to 2010, 26 years later.

Based on the record above, the Board finds that the Veteran's assertions of a bilateral shoulder injury in service are not credible.  The Veteran's service treatment records appear to be complete and contain no mention of any injury.  Moreover, at the time of his separation, the Veteran denied any past shoulder pain despite noting several other conditions.  The Board finds that the Veteran's assertions at the time of separation in 1984 contain greater probative value than those made 31 years later during the Board hearing.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a veteran long after the fact).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.  


REMAND

In correspondence dated January 2015, the Veteran perfected his appeal on the issues of entitlement to service connection for right lower extremity radiculopathy and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lumbar disc disease, and requested a Board hearing by live video conference.  Generally, claimants have the right to a hearing if requested.  38 C.F.R. § 20.700 (2014).  As the Veteran has not yet been scheduled for such a hearing with regard to these issues, in order to afford the Veteran due process and the opportunity to appear before a Veterans Law Judge for a personal hearing, a remand of his appeal is necessary to afford him the requested hearing before proceeding with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a) (2014).

In a November 2014 statement, the Veteran's representative cited and quoted several VA medical opinions, including ones dated March 21, 2014 and April 15, 2014.  Because the claims file does not contain any record of those two opinions and it is possible that those records might contain nexus opinions that would support the Veteran's claim of entitlement to service connection for left lower extremity radiculopathy, a remand is in order so that the AOJ may attempt to acquire those records.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video conference hearing at the RO on the issues of entitlement to service connection for right lower extremity radiculopathy and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lumbar disc disease, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

2.  Any pertinent, outstanding VA medical records and opinion letters should be obtained, including the March 21, 2014 and April 15, 2014 VA medical opinions.  If records or opinion letters cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  If the Veteran or his representative possess copies of the March 21, 2014 and April 15, 2014 VA medical opinions, they should submit them to the AOJ.

3.  Then, the Veteran's claim of entitlement to service connection for left lower extremity radiculopathy should be readjudicated.  If the benefit remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


